

Exhibit 10.2
 


 
LICENSE AGREEMENT
 
This LICENSE AGREEMENT (this “Agreement”), dated as of June 30, 2005 (the
“Effective Date”), is entered into by and between Biophan Technologies, Inc. a
corporation organized under the laws of Nevada (“Biophan”) and Boston Scientific
Scimed, Inc., a corporation organized under the laws of Delaware (“BSS”) (each,
a “Party”, and collectively the “Parties”).
 
RECITALS
 
WHEREAS, Biophan is the owner or licensee of certain intellectual property and
BSS desires to obtain a license to such intellectual property and Biophan
desires to grant BSS such a license;
 
WHEREAS, the Parties are also parties to that certain Investment Agreement dated
June 30, 2005 (the “Investment Agreement (collectively with this Agreement, the
“Transaction Documents”); and
 
WHEREAS, pursuant to the transactions contemplated by the Transaction Documents;
the Parties agreed to enter into this Agreement.
 
NOW, THEREFORE, in consideration of the premises and the mutual representations,
agreements and covenants set forth herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties agree as follows:
 
I. DEFINITIONS
 
1.01 General. As used herein, the following terms shall have the following
meanings:
 
“Affiliate” means, with respect to any specified Person, any Person that,
directly or indirectly, through one or more intermediaries, controls, is
controlled by, or is under common control with such specified Person.
 
“AMP License” means the AMP-Biophan License Agreement dated as of February 24,
2005, the Addendum to and Ratification of the AMP-Biophan License Agreement
dated as of February 24, 2005 and any other agreements relating to either of the
foregoing.
 
“Annual License Maintenance Payments” shall have the meaning as set forth in
Section 6.02.
 
“Bankruptcy Code” shall have the meaning as set forth in Section 12.12.
 
“Biophan Indemnitee” means Biophan, its Affiliates, and each of their respective
directors, officers, employees, agents, successors and assigns.
 

--------------------------------------------------------------------------------


“Biophan IP” means (i) all Intellectual Property Controlled by Biophan as of the
Effective Date, (ii) all Intellectual Property licensed to Biophan under the
Existing License Agreements at any time during the Term and (iii) any
improvements, modifications or derivative works of (i) or (ii) Controlled by
Biophan at any time during the Term, but excluding Third Party IP; for the
avoidance of doubt, Biophan IP includes but is not limited to Biophan Patents.
 
“Biophan Licensors” means those Persons who own Biophan IP and have licensed
such Biophan IP to Biophan pursuant to Existing License Agreements.
 
“Biophan Licensor Consents” means those acknowledgements and waivers set forth
in Exhibit D which are to be executed by Biophan Licensors and delivered to BSS
no later than ninety (90) days after the Effective Date.
 
“Biophan Patents” means (i) all Patents Controlled by Biophan as of the
Effective Date, including but not limited to those patents and applications set
forth in Exhibit A, (ii) all Patents licensed to Biophan under the Existing
License Agreements at any time during the Term and (iii) all Patents Controlled
by Biophan at any time during the Term, but excluding Third Party IP, claiming
any improvements, modifications or derivative works of the inventions claimed in
(i) or (ii). Biophan Patents does not include any Patents covering Joint
Inventions and jointly owned by the Parties.
 
“Biophan Proceeding” shall have the meaning as set forth in Section 5.04(c).
 
“BSS Designee” means Larry Neumann or such other person(s) that BSS identifies
in writing to Biophan.
 
“BSS Indemnitee” means BSS, its Affiliates, and each of their respective
directors, officers, employees, agents, successors and assigns.
 
“BSS Proceeding” shall have the meaning as set forth in Section 5.04(b).
 
“BSS Sublicensees” means Persons to whom BSS, pursuant to a written sublicense
agreement, sublicenses any or all of its rights under this Agreement.
 
“Confidential Information” means (i) all proprietary information and materials,
disclosed by one Party to the other Party, irrespective of the manner in which a
Party disclosed such information, in furtherance of this Agreement, including
inventions, data and information related to clinical trials and protocols,
substances, formulations, techniques, methodology, equipment, data, reports,
correspondence, trade secrets, know-how, manufacturing documentation and sources
of supply and (ii) the terms of this Agreement (which shall be deemed
Confidential Information of both Parties.)
 
“Control” or “Controlled” means with respect to any Know-How, Patent or other
intellectual property right, the legal authority or right (whether by ownership,
license or otherwise) to grant access, a license or a sublicense of or under
such Know-How, Patent, or intellectual property right in accordance with the
terms of this Agreement.
 
2

--------------------------------------------------------------------------------


“Disclosing Party” means, with respect to any Confidential Information, the
Party that provides, directly or indirectly, its Confidential Information to the
Receiving Party.
 
[…]
 
“Exclusive Products” means […] (“Exclusive Products Category 1”); (ii) products
and services of and/or for embolic protection devices, aneurysm coils and all
other vascular implants (other than […]) (“Exclusive Products Category 2); and
(iii) […] (“Exclusive Products Category 3”), as depicted in the chart at Exhibit
C.
 
“Exclusive Products Category” means any one or more of Exclusive Products
Categories 1 to 3, as applicable.
 
“Existing License Agreements” means those license agreements entered into by and
between Biophan and other Persons regarding Biophan’s use of and license to
Biophan IP owned by such other Person, as set forth in Exhibit B.
 
“FDA” means the United States Food and Drug Administration.
 
“Field” means systems, devices, components, compositions and processes for
magnetic resonance imaging, including without limitation for providing or
enhancing (a) safety, effectiveness, image quality and/or image compatibility or
(b) the visualization of medical devices in vivo.
 
“Future Sums” shall have the meaning set forth in Section 5.04(f).
 
“Intellectual Property” means (a) Patents, (b) copyrights, (c) Know-How, and (d)
registrations and applications for registration of any of the foregoing.
 
“Inventions” means findings, discoveries, inventions, additions, modifications,
formulations, variations, enhancements, refinements or derivative works.
 
“Investment Agreement” shall have the meaning as set forth in the Recitals.
 
“JHU” shall have the meaning as set forth in Section 2.04.
 
“Joint Invention” shall have the meaning as set forth in Section 4.02(b).
 
“Know-How” means all formulae, procedures, trade secrets, know-how, technology,
plans, methods, processes, specifications, models, protocols, techniques,
technical or confidential information and data (including, without limitation,
formulae, experimentation, design, testing, manufacturing and regulatory data,
and products compositions and procedures), and patentable and unpatentable
Inventions that are not disclosed in a published patent application or issued
patent.
 
“Law” means any United States or non-United States federal, national,
supranational, state, provincial, local or similar statute, law, ordinance,
regulation, rule, code, order requirement or rule of law, to the extent
applicable.
 
3

--------------------------------------------------------------------------------


“Licensed Products” means Exclusive Products and Non-Exclusive Products which
would, but for the licenses granted hereunder, infringe a Valid Claim in
existence in the country of sale of such Exclusive Product or Non-Exclusive
Product.
 
“Losses” means any losses, liabilities, claims asserted, awards, interest,
judgments, penalties, expenses (including, without limitation, reasonable
attorney’s fees and expenses), costs and damages.
 
“Market Launch” means with respect to a Licensed Product, the date on which the
first commercial sale of such Licensed Product is made by or on behalf of BSS in
the United States.
 
“Milestone Payments” shall have the meaning set forth in Section 6.03.
 
“Net Sales” means gross revenues received from the sale by BSS or its Affiliates
of Licensed Products to third parties, less (i) trade and/or quantity discounts
actually allowed; (ii) sales, value added or other excise taxes and import
duties of a similar nature; (iii) amounts repaid or credited by reason of
purchase chargebacks or rebates; (iv) customer returns; (v) other similar
customary adjustments or allowances actually given to a customer in the normal
course of business of BSS; and (vi) transportation, insurance and postage
charges if paid by BSS and invoiced by BSS as a separate item. As between or
among BSS and its Affiliates, the gross revenues are determined by reference to
the first sale to a non-Affiliate of BSS.
 
“New Biophan IP” shall have the meaning set forth in Section 2.05.
 
[…]
 
“Non-Exclusive Products” means (i) […] (“Non-Exclusive Products Category 1”);
(ii) products and services of and/or for interventional guidewires for use in
all applications (“Non-Exclusive Products Category 2); (iii) products and
services of and/or for interventional vascular catheters (< 6 hours), including
for PTCA, predilation, etc. (“Non-Exclusive Products Category 3”); (iv) products
and services of and/or for indwelling vascular catheters (> 6 hours), including
for CVCC, PICC, etc. (“Non-Exclusive Products Category 4”); (v) products and
services of and/or for pacemakers, including leads (“Non-Exclusive Products
Category 5”); (vi) products and services of and/or for implantable cardiac
defibrillators and related devices, including their leads (“Non-Exclusive
Products Category 6”); (vii) […] (“Non-Exclusive Products Category 7”); and
(viii) products and services of and/or for applications for neuro stimulation,
[…] (“Non-Exclusive Products Category 8”), as depicted in the chart at Exhibit
C.
 
“Non-Exclusive Products Category” means any one or more of Non-Exclusive
Products Categories 1 to 8, as applicable.
 
“Past Damages” shall have the meaning set forth in Section 5.04(f).
 
“Patents” means all United States and foreign patents and patent applications,
utility models, provisionals, divisionals, continuations, continuations-in-part,
reissues, reexaminations or extensions thereof.
 
4

--------------------------------------------------------------------------------


“Person” means an individual, partnership, joint venture, corporation, limited
liability company, trust, unincorporated organization or other entity
(including, without limitation, any “group” within the meaning of Sections 13(d)
and 14(d)(2) of the Securities Exchange Act of 1934).
 
“Prepayment Credit” shall have the meaning set forth in Section 6.05.
 
“Receiving Party” means, with respect to any Confidential Information, the Party
that receives such Confidential Information from the Disclosing Party.
 
“Regulatory Authority” means any national, supra-national, regional, state or
local regulatory agency, department, bureau, commission counsel or other
governmental entity or foreign equivalent. For purposes of clarity, the term
“Regulatory Authority” as used in this Agreement includes the FDA.
 
“Regulatory Filings” means the preparation and filing of all applicable
documents with a Regulatory Authority, and obtaining all necessary regulatory,
reimbursement and pricing approvals worldwide.
 
“Representative” means, as to a Party, such Party’s Affiliates and its and their
directors, officers, employees, agents, and advisors (including counsel and
accountants).
 
“Royalties” shall have the meaning as set forth in Section 6.04.
 
“Royalty Credit” shall have the meaning set forth in Section 6.05.
 
“Tangible Materials” means any and all tangible embodiments, whether in
electronic or other form, of the Biophan IP that are in Biophan’s possession or
control at any time during the Term.
 
“Term” shall have the meaning as set forth in Section 11.01.
 
“Third Party Improvements” shall have the meaning as set forth in Section 2.03.
 
“Third Party IP” means Intellectual Property owned or licensable by a third
party who is not a Biophan employee and is licensed or otherwise transferred to
Biophan by an agreement signed after the Effective Date.
 
“Transaction Documents” shall have the meaning as set forth in the Recitals.
 
“Valid Claim” means a claim of any issued and unexpired Biophan Patent which
claim has not been (i) permanently lapsed, (ii) permanently or irrevocably
abandoned, or (iii) held permanently revoked, unenforceable or invalid by a
decision of a court or other appropriate body of competent jurisdiction,
unappealable or unappealed within the time allowed for appeal, and/or (iv)
disclaimed or otherwise admitted to be invalid or unenforceable through reissue,
re-examination, opposition, nullity action, or invalidation suit response.
 
[…]
 
5

--------------------------------------------------------------------------------


II. LICENSE
 
2.01 License Grants.
 
(a) Exclusive License. Subject to the terms and conditions of this Agreement,
Biophan hereby grants BSS and its Affiliates an exclusive, worldwide,
sublicensable license in and to Biophan IP to (i) use, make, have made, sell,
offer to sell, import, modify, distribute, perform and otherwise exploit the
Exclusive Products and (ii) enforce such Biophan IP against other Persons and
collect past, present and future damages from any other Person’s infringement or
misappropriation of Biophan IP as set forth in Section 5.02, but all of the
foregoing rights and licenses are limited to the Field.
 
(b) Non-Exclusive License. Subject to the terms and conditions of this
Agreement, Biophan hereby grants BSS and its Affiliates a non-exclusive,
worldwide license in and to Biophan IP to use, make, have made, sell, offer to
sell, import, modify, distribute, perform and otherwise exploit the
Non-Exclusive Products, but all of the foregoing rights and licenses are limited
to the Field.
 
(c) Retained R&D Rights. Notwithstanding the license grants in paragraphs (a)
and (b) above, Biophan retains the rights for itself, its Affiliates, its
licensors under Existing License Agreements and its consultants, to use the
Biophan IP solely for the purposes of (i) Biophan’s research and development of
Exclusive Products; and (ii) Biophan’s research, development and licensing of
(A) Non-Exclusive Products and (B) products that are neither Exclusive Products
nor Non-Exclusive Products.
 
(d) Government Rights. Notwithstanding the license grant in paragraph (a) above,
to the extent any Biophan Patents was developed with the support of funding from
the U.S. federal government, the U.S. federal government retains a royalty-free,
non-exclusive, non-transferable license to practice any government funded
invention claimed in such Biophan Patents as set forth in 35 U.S.C. §§ 202-211,
and the regulations promulgated thereunder, as amended, or in any successor
statutes or regulations.
 
(e)  […]
 
2.02 Biophan Obligations to Biophan Licensors. During the Term of this
Agreement, Biophan shall maintain as valid and in full force and effect all
Existing License Agreements and continue to perform all obligations of Biophan
as required under the Existing License Agreements. Biophan may not terminate or
amend any Existing License Agreements without the prior, written consent of BSS.
In the event Biophan receives a notice of breach of any Existing License
Agreement from any Biophan Licensor, Biophan shall promptly notify BSS and
provide BSS with Biophan’s plan to cure such breach.
 
2.03 Biophan Agreements with Consultants. If, after the Effective Date, Biophan
enters into any agreement with a consultant for the development of improvements
to the Inventions covered by the Biophan Patents (collectively “Third Party
Improvements”), Biophan shall use best efforts, consistent with prudent business
practices, to attempt to obtain (i) ownership of or licenses to any such Third
Party Improvements and (ii) the right to license or sublicense such Third Party
Improvements to BSS in accordance with the terms of this Agreement and without
requiring any additional payment from BSS under Sections 6.04 or 6.05. It is
understood by BSS that there is no assurance that these efforts will succeed;
however if Biophan does obtain the rights described in (i) and (ii) above, then
such Third Party Improvements (including all Intellectual Property therein)
shall be licensed to BSS in accordance with the terms of this Agreement and the
definitions of Biophan Patents and Biophan IP shall be amended to include such
Third Party Improvements (and all Intellectual Property therein).
 
6

--------------------------------------------------------------------------------


2.04 Survival of Sublicenses to BSS. In the event any Existing License Agreement
is terminated, the sublicense (of the applicable Biophan IP) to BSS shall remain
valid and in full force and effect as set forth in the applicable Biophan
Licensor Consent. Without limiting the foregoing, in the event of termination of
Biophan’s license with The John Hopkins University (“JHU”), BSS may elect to
continue its sublicense by advising JHU in writing, within sixty (60) days of
BSS’s receipt of written notice of such termination, of its election, and of its
agreement to assume in respect to JHU all the relevant obligations (including
obligations for payment) contained in this Agreement.
 
2.05 Right of First Negotiation. If, at any time during the Term, Biophan
acquires Control of Intellectual Property in the Field and directed to Exclusive
or Non-Exclusive Products not licensed to BSS […] (collectively, the “New
Biophan IP”), Biophan shall promptly notify the BSS Designee of such
acquisition. Biophan’s notification of BSS shall be in writing and shall set
forth sufficient detail to allow BSS to determine whether BSS is interested in
obtaining a license to such New Biophan IP. BSS shall have […] to notify Biophan
of BSS’s interest in such New Biophan IP and whether BSS is interested in such
New Biophan IP in respect of Exclusive Products or Non-Exclusive Products. Upon
such notification by BSS, the Parties shall negotiate diligently and in good
faith the terms under which BSS would acquire a license (or sublicense) to such
New Biophan IP. In the event (i) BSS notifies Biophan that BSS is not interested
in obtaining a license to such New Biophan IP (or BSS fails to respond to
Biophan in the allotted […] time period) or (ii) the Parties have not been able
to agree to terms regarding the licensing (or sublicensing) to BSS of such New
Biophan IP within […] from BSS’s notice to Biophan, Biophan shall be free to
license (or sublicense) such New Biophan IP to another Person.
 
2.06 Limitation on Right to Sublicense. Nothwithstanding any other provision of
this Agreement to the contrary, BSS may not grant any sublicenses to any Biophan
IP until all of the following have occurred: (i) BSS shall have paid to Biophan
the license fee payable pursuant to Section 6.01, and (ii) BSS shall have paid
to Biophan the full purchase price for the Shares (as such term is defined in
the Investment Agreement).
 
III. TECHNOLOGY TRANSFER
 
3.01 Further Research and Development of Exclusive and Non-Exclusive Products.
If BSS wishes Biophan to continue or expand its research efforts, then BSS and
Biophan may negotiate and enter into a suitable written development agreement
providing for such development, including terms for payments, task descriptions
and milestones, as applicable.
 
3.02 Delivery of Tangible Materials to BSS. During the Term of this Agreement,
and within ten (10) business days after any written request from BSS, Biophan
shall deliver copies of any and all Tangible Materials to BSS for BSS’s (and its
Affiliates’) use in accordance with the terms and conditions of this Agreement.
 
7

--------------------------------------------------------------------------------


3.03 Use of Know-How. Biophan may use any Know-How learned from BSS in products
other than Exclusive Products.
 
IV. INTELLECTUAL PROPERTY OWNERSHIP
 
4.01 Pre-Existing Rights. Each Party acknowledges that any and all Intellectual
Property of the other Party existing as of the Effective Date is and shall
continue to be owned by such other Party subject only to the licenses granted
herein. Notwithstanding any other provision of this Agreement to the contrary,
nothing shall be construed herein as transferring any Party’s ownership interest
in such intellectual property to the other Party.
 
4.02 New Intellectual Property.
 
(a) As between the Parties, each Party shall own all right, title and interest
in and to any and all Inventions conceived, discovered or reduced to practice
solely by such Party and all Intellectual Property therein.
 
(b) If the Parties jointly conceive, discover or reduce to practice any
patentable Invention (“Joint Invention”), all rights in and to the Joint
Invention shall be jointly owned by both Parties, provided that Biophan may not
use or license any Joint Invention (or any rights therein) in or for use in
Exclusive Products without the prior, written consent of BSS.
 
(c) […]
 
4.03 Patent Marking. BSS shall give Biophan at least thirty (30) days written
notice prior to a Market Launch of any Licensed Product and Biophan shall notify
BSS, in writing within ten (10) days of receipt of BSS’s notice, any patent
markings required to be placed on such Licensed Product, which BSS shall
suitably place on the labeling or packaging for all applicable Licensed
Products.
 
V. INTELLECTUAL PROPERTY PROTECTION
 
5.01 Prosecution and Maintenance of Biophan Patents. Biophan shall be
responsible for and perform all preparations, filings, prosecution, maintenance,
recordings and other acts, and pay all required fees and taxes, with respect to
Biophan Patents. Without limiting the foregoing, (i) Biophan shall be obligated
to take any and all reasonable actions necessary to prosecute and maintain the
Biophan Patents including the filing of continuation applications and
continuation-in-part applications; and (ii) Biophan may not abandon or fail to
maintain any Biophan Patents without the prior, written consent of BSS, which
shall not be withheld unreasonably. If Biophan desires to abandon or fail to
maintain any Biophan Patent, Biophan shall provide BSS at least one hundred
eighty (180) days written notice prior to any such abandonment of failure to
maintain and an explanation of why Biophan believes such Biophan Patent should
no longer be pursued or maintained. Biophan shall provide BSS an opportunity to
review all filings (including office actions) in respect of Biophan Patents
prior to filing with the Patent and Trademark Office or other applicable foreign
patent office. Biophan shall consider in good faith all comments provided by BSS
and use reasonable efforts to address concerns and issues raised by BSS in
respect of any such proposed filings.
 
8

--------------------------------------------------------------------------------


5.02 Prosecution and Maintenance of Jointly Owned Patents. With respect to
Patents jointly owned by both Parties, BSS shall be responsible for the
preparation, filing, prosecution and maintenance of such Patents. Upon Biophan’s
written request, BSS shall provide Biophan (i) a status update on any jointly
owned Patents; and (ii) an opportunity to review and comment on any then pending
office actions, which comments, if provided to BSS in a timely manner, will be
considered by BSS in good faith when BSS]prepares a response to such office
action.
 
5.03 Joint Inventions. Patents or patent applications covering Joint Inventions
will be deemed to be made as a result of activities under and subject to the
CREATE Act, 35 U.S.C. § 103(c).
 
5.04 Infringement of Biophan IP.
 
(a) In the event that either Party obtains knowledge of any actual or threatened
infringement or misappropriation by another Person of any of the Biophan IP,
such Party shall notify the other Party in writing promptly of such actual or
threatened infringement or misappropriation and provide the other Party with any
available evidence of such actual or threatened infringement or
misappropriation.
 
(b) To the extent permitted by any applicable Existing License Agreement, BSS,
at its expense and sole discretion, shall have the first right to commence,
prosecute and settle or otherwise compromise any dispute, action, suit or
proceeding involving or against any other Person believed to have infringed or
misappropriated any Biophan IP by such Person’s use, manufacture or sale of a
product or service that is similar to or competes with any Exclusive Product
(“BSS Proceeding”). Biophan will assist BSS in any BSS Proceeding to the extent
necessary, including joining as a party if necessary and/or requiring the
relevant Biophan Licensor to join as a party if necessary. In the event that BSS
institutes a BSS Proceeding, Biophan shall, to the extent permitted by
applicable Law, also have the right to, at its own cost, join or intervene in
such BSS Proceeding. No settlement, consent judgment or other voluntary final
disposition of any BSS Proceeding brought pursuant to this Section 5.04(b) may
be entered into by either Party without the prior, written consent of the other
Party, which consent shall not be unreasonably withheld or delayed. In the event
BSS does not institute a BSS Proceeding to obtain a discontinuance of or remedy
for such actual or threatened infringement or misappropriation of the Biophan IP
within sixty (60) days of the date of receipt by BSS of any written demand from
Biophan, then Biophan, may, to the extent permitted by applicable Law, institute
a proceeding with respect to the actual or threatened infringement or
misappropriation at its own expense. If required by Law, BSS shall permit any
action under this Section 5.04(b) to be brought in its name, including being
joined as party-plaintiffs.
 
(c) To the extent permitted by any applicable Existing License Agreement,
Biophan, at its expense and sole discretion, shall have the first right to
commence, prosecute and settle or otherwise compromise any dispute, action, suit
or proceeding involving or against any other Person believed to have infringed
or misappropriated any Biophan IP by such Person’s use, manufacture or sale of a
product or service that is similar to or competes with any Non-Exclusive Product
(“Biophan Proceeding”). BSS will assist Biophan in any Biophan Proceeding to the
extent necessary, including joining as a party if necessary. In the event that
Biophan institutes a Biophan Proceeding, BSS shall, to the extent permitted by
applicable Law, also have the right to, at its own cost, join or intervene in
such Biophan Proceeding. In the event Biophan does not institute a Biophan
Proceeding to obtain a discontinuance of or remedy for such actual or threatened
infringement or misappropriation of the Biophan IP within sixty (60) days of the
date of receipt by Biophan of any written demand from BSS, then BSS may, to the
extent permitted by applicable Law, institute a proceeding with respect to the
actual or threatened infringement or misappropriation at its own expense. If
required by Law, Biophan shall permit any action under this Section 5.04(c) to
be brought in its name, including being joined as party-plaintiffs.
 
9

--------------------------------------------------------------------------------


(d) With respect to any dispute, action, suit or proceeding (other than a BSS
Proceeding or Biophan Proceeding) brought by any Person challenging the validity
or enforceability any Biophan IP, unless otherwise agreed by the Parties,
Biophan shall defend such Biophan IP at its own cost and expense, provided,
however that (i) Biophan shall promptly notify BSS of any such dispute, (ii)
Biophan shall keep BSS apprised of the status of and major developments in such
dispute and (ii) BSS shall have the right to, at its own cost and expense,
participate in the dispute, action, suit or proceeding.
 
(e) In the event a Party initiates a proceeding pursuant to this Section 5.04
the other Party shall cooperate fully, including, if required to bring such
action, the furnishing of a power of attorney, and the Parties will work
together to coordinate efforts with respect to any such proceeding.
 
(f) Any recovery from any proceeding instituted pursuant to this Section 5.04
shall first be applied in satisfaction of out-of-pocket expenses and fees,
including attorneys’ fees and expenses, incurred by the Parties (in the event
the recovery is less than the Parties’ out-of-pocket expenses and fees, the
recovery shall be apportioned pro rata based on the Parties’ respective
out-of-pocket expenses and fees incurred for the lawsuit). Unless otherwise
agreed by the Parties in writing, the remainder of any such recovery (including
any future payments, royalties and license fees) shall be categorized as either
(i) damages for past infringements (“Past Damages”) or (ii) fees (however
established, whether as lump sum payments, installments, milestone payments,
minimums or running royalties, for example) for any and all future uses of
Biophan IP (“Future Sums”) and distributed as follows:
 
(i) Past Damages shall be retained by the Party responsible for instituting the
Proceeding and, if both Parties participate in funding the Proceeding, the
recovery shall be divided between the Parties on a pro rata basis based on
percentage of out-of-pocket fees and expenses paid by each Party;
 
(ii) With respect to BSS Proceedings, Future Sums shall be considered
Sublicensing Revenue and divided between BSS and Biophan, pursuant to Section
6.05; and
 
(iii) With respect to Biophan Proceedings in which BSS participated, Future Sums
shall be retained by Biophan.
 
10

--------------------------------------------------------------------------------


VI. PAYMENTS
 
6.01 Upfront License Fee. On or before the later of (i) ten (10) days after the
Effective Date or (ii) five (5) business days after BSS shall have completed its
due diligence regarding the AMP License and has concluded, in its sole
discretion, that it desires to proceed with the transaction, in consideration
for the licenses granted to BSS under Article II, BSS shall pay to Biophan a
one-time payment of USD$750,000.
 
6.02 Annual License Maintenance Payments. In consideration for the licenses
granted to BSS under Article II, BSS shall pay to Biophan the following payments
(“Annual License Maintenance Payments”):
 
(a) […] for the exclusive license in respect of all Licensed Products within
Exclusive Products Category 1;
 
(b) […] for the exclusive license in respect of all Licensed Products within
Exclusive Products Category 2;
 
(c)  […] for the exclusive license in respect of all Licensed Products within
Exclusive Products Category 3;
 
(d) […] for the non-exclusive license in respect of all Non-Exclusive Products;
provided, however, that, if BSS relinquishes a Non-Exclusive Products
Category(ies), the […] amount may be proportionally reduced by the ratio that
the payment listed below as to the relinquished Non-Exclusive Products
Category(ies) bears to the total payments listed below for all Non-Exclusive
Products Category(ies):]
 
(i) Non-Exclusive Products Category 1: […]
 
(ii) Non-Exclusive Products Category 2: […]
 
(iii) Non-Exclusive Products Category 3: […]
 
(iv) Non-Exclusive Products Category 4: […]
 
(v) Non-Exclusive Products Category 5: […]
 
(vi) Non-Exclusive Products Category 6: […]
 
(vii) Non-Exclusive Products Category 7: […]
 
(viii) Non-Exclusive Products Category 8: […]
 
Beginning in the year 2006, BSS shall make such Annual License Maintenance
Payments no later than January 1 of each year in which BSS desires to retain a
license in respect of such Licensed Products. A failure by BSS to make any
required Annual License Maintenance Payment shall not be deemed a breach of this
Agreement and in the event BSS fails to make any specific Annual License
Maintenance Payment for a given year, (i) BSS shall be deemed to no longer be
licensed with respect to such Licensed Product; and (ii) the definition of the
terms Exclusive Product and/or Non-Exclusive Product are hereby revised
accordingly. For the avoidance of doubt, no Annual License Maintenance Payments
are due for the year 2005.
 
11

--------------------------------------------------------------------------------


6.03 Milestone Payments. In partial consideration for the licenses granted to
BSS under Article II, BSS shall pay to Biophan the following one-time payments
(“Milestone Payments”) upon the first Market Launch within each specified
category:
 
Exclusive Products Category 1
 
USD$3,000,000
 
Exclusive Products Category 2
 
[…]
 
Exclusive Products Category 3
 
USD$750,000
 
Non-Exclusive Products Category 1
 
USD$150,000
 
Non-Exclusive Products Category 2
 
[…]
 
Non-Exclusive Products Category 3
 
[…]
 
Non-Exclusive Products Category 4
 
[…]
 
Non-Exclusive Products Category 5
 
[…]
 
Non-Exclusive Products Category 6
 
[…]
 
Non-Exclusive Products Category 7
 
USD$500,000
 
Non-Exclusive Products Category 8
 
[…]
 



 
6.04 Royalties. Subject to Section 6.05, BSS shall pay Biophan royalties for
Licensed Products sold by BSS or its Affiliates as set forth below
(“Royalties”): 
 
Exclusive Products Category 1
 
3% of Net Sales if […]; 4% of Net Sales if […]
 
Exclusive Products Category 2
 
[…]
 
Exclusive Products Category 3
 
4% of Net Sales
 
Non-Exclusive Products Category 1
 
5% of Net Sales
 
Non-Exclusive Products Category 2
 
[…]% of Net Sales
 
Non-Exclusive Products Category 3
 
[…]% of Net Sales
 
Non-Exclusive Products Category 4
 
[…]% of Net Sales
 
Non-Exclusive Products Category 5
 
[…]% of Net Sales
 
Non-Exclusive Products Category 6
 
[…]% of Net Sales
 
Non-Exclusive Products Category 7
 
3% of Net Sales
 
Non-Exclusive Products Category 8
 
[…]% of Net Sales
 



12

--------------------------------------------------------------------------------


 
In the event BSS is obligated to make patent license royalty payments to another
Person(s) in respect of any feature(s) of Licensed Product(s) where such
features are covered by one or more Valid Claims, the applicable Royalty for
that Licensed Product shall be reduced by the amount of the royalty payments due
to such other Person(s), provided, however, that the Royalty otherwise payable
to Biophan with respect to the applicable Licensed Product(s) shall not be
reduced by more than […]
 
6.05 Sublicensing Revenue. If BSS or any Affiliate of BSS sublicenses Biophan IP
to a BSS Sublicensee, BSS shall pay to Biophan […] of all the royalties, license
fees, milestone payments, lump sum license payments and other similar cash
payments which are (i) attributable to the sublicense of the Biophan IP as
opposed to any other third party Intellectual Property and (ii) received by BSS
(or its Affiliate) from such BSS Sublicensee in respect of Licensed Products
sold by such BSS Sublicensee. Notwithstanding the foregoing, the royalty payable
to Biophan shall not be less than […] of the Net Sales (using the definition
herein, mutatis mutandis) by the BSS Sublicensee.
 
6.06 Payments. Royalties shall be paid by BSS to Biophan on a quarterly basis,
no later than thirty (30) days after the end of each calendar quarter, with an
annual reconciliation to be made by BSS at the same time as the payment is made
in respect of the fourth quarter of each calendar year to reflect any
adjustments made to Net Sales during such year. If any amount collected or owed
is stated in a currency other than United States Dollars, then, for purposes of
calculating the amount due Biophan hereunder, such amount shall be converted
into United States Dol[lars at the exchange rate between those two currencies
published by Bloomberg for the last business day of the applicable calendar
quarter for which such payments are being paid. If no such exchange rate for a
currency in a country has been quoted by Bloomberg during the twelve (12) month
period preceding the date on which such amount becomes due to Biophan under this
Agreement, such amount payable for the country per unit of Licensed Product
shall be the average amount most recently paid by BSS for each unit of the
Licensed Product in the country with the largest sales volume of the applicable
Licensed Product for which a currency conversion to United States Dollars is
published by Bloomberg.
 
6.07 […]
 
6.08 No Other Payment Obligations. Except as expressly set forth in this
Article VI, BSS shall not be obligated to make any payments to Biophan in
respect of the licenses granted in Article II, including but not limited to
royalties, fees and other payments due to Biophan Licensors under Existing
License Agreements in respect of Net Sales by BSS or its Affiliates.
 
13

--------------------------------------------------------------------------------


6.09 Biophan Audit Rights. BSS shall maintain accurate records and books of
account sufficient to substantiate the Royalties paid to Biophan, including
records of the quantities of Licensed Products sold. Upon reasonable notice to
BSS, Biophan shall have the right to conduct an audit, not more than once per
calendar year, through an independent accounting firm reasonably acceptable to
BSS, of the calculation of Net Sales of Licensed Products and to examine the
records and books of accounts of BSS in connection therewith. If such audit
determines that payments are due to Biophan, BSS shall pay Biophan any such
additional amounts within thirty (30) days of the date on which such auditor’s
written report is delivered to BSS and Biophan. If such audit determines that
BSS has overpaid Royalties to Biophan, Biophan shall return such overpayment to
BSS within thirty (30) days of the date on which such auditor’s written report
is delivered to BSS and Biophan. Biophan shall bear the full cost and expense of
such audit, unless a discrepancy in excess of five percent (5%) in favor of
Biophan is discovered, in which case BSS shall bear the full cost and expense of
such audit.
 
6.10 Deductions. Any amounts which BSS is required by Law to withhold with
respect to monies payable to Biophan under this Agreement shall be deducted from
the amount of such payments and paid to the relevant competent taxing authority.
BSS shall provide Biophan with a certificate or other documentary evidence to
enable Biophan to support a claim for a refund or foreign tax credit with
respect to any such tax so withheld or deducted by BSS. BSS and Biophan will
reasonably cooperate in completing and filing documents required under the
provisions of any applicable tax treaty or under any other applicable law, in
order to enable BSS to make such payments to Biophan without any deduction or
withholding, if possible. Any amounts which BSS deducts or withholds pursuant to
this Section 6.10 shall be treated as having been paid to Biophan for purposes
of this Agreement.
 
VII. REPRESENTATIONS AND WARRANTIES
 
7.01 Mutual Representations and Warranties. Each Party hereby represents and
warrants to the other Party as follows:
 
(a) The execution, delivery and performance of this Agreement by such Party has
been duly authorized by all necessary action on the part of such Party.
 
(b) This Agreement has been duly executed and delivered by such Party and
assuming due authorization, execution and delivery by the other Party,
constitutes a legal, valid and binding obligation of such Party, enforceable
against such Party in accordance with its terms, subject to (i) the effect of
any applicable bankruptcy, insolvency, reorganization, moratorium and other
similar laws relating to or affecting creditors’ rights and remedies generally,
and (ii) the effect of general equitable principles, regardless of whether
asserted in a proceeding in equity or at law.
 
(c) Such Party’s execution, delivery and performance of this Agreement and the
consummation of the transaction contemplated hereby does not and will not (i)
violate, conflict with or result in the breach of any provision of the
certificate of incorporation or by-laws (or similar organizational documents) of
such Party, (ii) conflict with or violate any Law or governmental order
applicable to such Party or its assets, properties or businesses, or (iii)
conflict with, result in any breach of, constitute a default (or event which
with the giving of notice or lapse of time, or both, would be come a default)
under, require any consent under, or give to other any rights of termination,
amendment, acceleration, suspension, revocation or cancellation of, or result in
the creation of any encumbrance on any of its outstanding shares of common stock
or preferred stock or any of the assets or properties of such Party pursuant to,
any note, bond, mortgage or indenture, contract, agreement, lease, sublease,
license, permit, franchise or other instrument or arrangement to which it is a
party or by which any of such Party’s shares of common stock or preferred stock
or any of the Party’s assets or properties is bound or affected.
 
14

--------------------------------------------------------------------------------


(d) It is not a party to any litigation relating to, or that could reasonably be
expected to affect, its ability to perform its obligations under this Agreement.
 
7.02 Biophan Representations and Warranties. Biophan hereby represents and
warrants to BSS as follows:
 
(a) Biophan is the sole and exclusive owner of the entire right, title and
interest in and to, or holds an exclusive license under, the Biophan IP, free
and clear of all liens and encumbrances, and Biophan is entitled to use and
license (or sublicense) the Biophan IP in accordance with the terms and
conditions of this Agreement and without incurring any obligation to any other
Person (except with respect to the payment of royalties and/or license fees as
set forth in the Existing License Agreements).
 
(b) The Biophan IP is not subject to any outstanding consent, settlement,
decree, order, injunction, judgment or ruling that would impair the validity or
enforceability of any such Biophan IP and to the knowledge of Biophan, with no
investigation having been made or required to be made, the Biophan IP is valid
and enforceable.
 
(c) To the knowledge of Biophan, with no investigation having been made or
required to be made, the use of the Biophan IP and the making, using, selling,
offering for sale, exporting or importing of the Licensed Products does not and
will not infringe, misappropriate, dilute or otherwise violate the Intellectual
Property or other rights of any Person.
 
(d) Biophan has not granted any other Person, other than BSS, a license to or
under any of the Biophan IP with respect to the manufacture, development, use,
sale, export or import of Exclusive Products, except as reserved in Section
2.01(c).
 
(e) Biophan has all necessary rights to grant the rights and licenses granted in
this Agreement, including, without limitation, all necessary consents and
approvals from the Biophan Licensors.
 
(f) The provisions of this Agreement are consistent with the provisions of the
Existing License Agreements and there are no provisions required under any
Existing License Agreement to be contained herein that are not contained herein.
 
(g) The performance by Biophan and BSS of their obligations under this Agreement
and the exercise by Biophan and BSS of their rights under this Agreement will
not result in breach of any provisions of the Existing License Agreements.
 
15

--------------------------------------------------------------------------------


7.03 DISCLAIMER. EXCEPT AS EXPLICITLY PROVIDED IN THIS ARTICLE, NEITHER PARTY
MAKES ANY REPRESENTATIONS OR WARRANTIES OF ANY KIND, EXPRESS, IMPLIED, OR
STATUTORY, AND THE PARTIES EXPRESSLY DISCLAIM ALL OTHER WARRANTIES, INCLUDING
WITHOUT LIMITATION, ANY WARRANTY OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR
PURPOSE.
 
7.04 Biophan Indemnification. Biophan hereby agrees to indemnify and hold
harmless BSS Indemnitees from and against all Losses incurred by them arising
from any action made, brought or threatened against any of the BSS Indemnitees
by a third party as a result of (a) any negligent or willful act or omission of
Biophan in relation to its obligations under this Agreement, (b) the breach of
any representation or warranty, covenant or agreement by Biophan contained in
this Agreement, or (c) any allegation that the use of the Biophan IP infringes
or misappropriates any Person’s Intellectual Property (excluding Patents).
 
7.05 BSS Indemnity to Biophan. BSS agrees to indemnify, defend and hold harmless
each Biophan Indemnitee from and against any and all Losses incurred by them
arising from any Action made, brought or threatened against any of the Biophan
Indemnitees by a third party as a result of (a) any negligent or willful act or
omission of BSS in relation to its obligations under this Agreement, (b) the
breach of any representation or warranty, covenant or agreement by BSS contained
in this Agreement or (c) any product liability claim with respect to a Licensed
Product sold by or on behalf of BSS or a BSS Affiliate.
 
7.06 Special Damages. EXCEPT WITH RESPECT TO OBLIGATIONS UNDER SECTIONS 7.04 AND
7.05, IN NO EVENT SHALL EITHER PARTY BE LIABLE FOR SPECIAL, INCIDENTAL, INDIRECT
OR CONSEQUENTIAL DAMAGES ARISING OUT OF OR RELATED TO THIS AGREEMENT.
 
7.07 Breach of Section 7.02(d). If Biophan has breached the representation and
warranty set forth in Section 7.02(d) with respect to an Exclusive Product (and
such Exclusive Product is not otherwise covered by a Valid Claim) and the breach
is not cured within sixty (60) days from Biophan’s receipt of notice of such
breach, in addition to any and all other remedies BSS has, BSS shall be relieved
of all obligations to pay Royalties, Milestone Payments and Annual Minimum
Payments in respect of the relevant Exclusive Product and BSS retains a
perpetual, worldwide, sublicensable, exclusive (subject only to the license(s)
granted by Biophan to Person(s) prior to the Effective Date) license in respect
of such Exclusive Product.
 
VIII. INSURANCE
 
8.01 Insurance. BSS shall maintain in full force and effect at all times
commercial general liability insurance, including contractual liability and
products liability insurance, covering the marketing, sale, distribution, use
and performance of Licensed Products in an amount of at least […] per occurrence
and […] in the aggregate. Such insurance (i) shall be issued by an insurer
licensed in the State of New York or an insurer pre-approved by Biophan, such
approval not to be unreasonably withheld, (ii) shall be endorsed to include
product liability coverage, and (iii) shall require thirty (30) days’ written
notice to Biophan before cancellation or material change. BSS shall, upon
request, provide Biophan with Certificates of Insurance. BSS shall maintain such
insurance five (5) years after any termination of this Agreement.
 
16

--------------------------------------------------------------------------------


IX. CONFIDENTIALITY
 
9.01 Confidentiality. The Receiving Party shall maintain Confidential
Information in confidence, and shall not disclose, divulge or otherwise
communicate such Confidential Information to others, or use it for any purpose,
except pursuant to, and in order to carry out, the terms and objectives of this
Agreement. The Receiving Party hereby shall exercise every reasonable precaution
to prevent and restrain the unauthorized disclosure of such Confidential
Information. Upon termination or expiration of this Agreement, each Party shall
at the Disclosing Party’s request, either return to the Disclosing Party or
destroy (and certify to the destruction of), all Confidential Information of the
Disclosing Party in its possession.
 
9.02 Release from Restrictions. The provisions of Section 9.01 shall not apply
to and terminate with respect to any Confidential Information disclosed
hereunder that:
 
(a) is lawfully disclosed to the Receiving Party by an independent, unaffiliated
third party rightfully in possession of the Confidential Information and under
no confidentiality or fiduciary obligation to the Disclosing Party not to make
disclosure;
 
(b) is or becomes published or generally known to the public through no fault or
omission on the part of the Receiving Party;
 
(c) is developed independently by the Receiving Party without use of the
Confidential Information of the Disclosing Party;
 
(d) is legally required to be disclosed to a Regulatory Authority or is
otherwise required or compelled to be disclosed; provided, however, that:
 
(i) the Receiving Party shall provide prompt written notice of such requirement
to the Disclosing Party so that the Disclosing Party may seek a protective order
or other remedy; and provided further that the Receiving Party shall be
permitted to furnish only that portion of such Confidential Information that is
legally required to be provided and the Receiving Party shall exercise
reasonable efforts to obtain assurances that confidential treatment shall be
accorded such information; and
 
(ii) the Receiving Party shall continue to treat such Confidential Information
as confidential pursuant to Section 9.01 unless and until such Confidential
Information becomes published or generally known to the public through no fault
or omission on the part of the Receiving Party.
 
X. DISPUTES
 
10.01 Dispute Resolution.
 
(a) Internal Resolution Process. In the event of any dispute, controversy or
claim arising out of or relating to this Agreement, the Parties shall attempt in
good faith to resolve such dispute promptly. In the event that the Parties
cannot resolve a dispute, controversy or claim arising out of or relating to
this Agreement within a reasonable period of time, such dispute, controversy or
claim may, upon mutual agreement of the Parties, be submitted to non-binding
arbitration pursuant to Section 10.01(b), provided, however that disputes
regarding alleged non-payment of fees or Royalties by BSS must be submitted to
arbitration pursuant to Section 10.01(b) prior to the filing of any court action
by a Party.
 
17

--------------------------------------------------------------------------------


(b) Arbitration. Arbitration of any dispute, controversy or claim is to be
administered by the American Arbitration Association and is to be conducted in
accordance with the Commercial Arbitration Rules of the American Arbitration
Association. Any arbitration is to be held before one arbitrator at a location
mutually agreed to by the Parties. No later than ten (10) business days after
the Parties’ decision to arbitrate, the Parties shall jointly select a neutral
arbitrator. If the Parties fail to select an arbitrator on or before the tenth
(10th) day, either Party is entitled to request the American Arbitration
Association to appoint a neutral arbitrator in accordance with its rules. Each
Party will cooperate to provide information reasonably requested by the other.
The arbitration hearing will be held within ninety (90) days after a demand for
arbitration is filed. The decision of the arbitrator shall be in the form of a
written, reasoned opinion, but will be non-binding upon the Parties and any
arbitration shall not prejudice either Party’s right to pursue a judicial remedy
with respect to any dispute, controversy or claim. Each Party shall be
responsible for costs incurred in connection with any arbitration but the
arbitrator’s fees and other costs of the administration of the arbitration shall
be equally shared by both Parties.
 
XI. TERM AND TERMINATION
 
11.01 Term. This Agreement shall continue in effect unless and until terminated
in accordance with the provisions of this Article XI (“Term”).
 
11.02 Termination by Biophan.
 
(a) Biophan may terminate this Agreement if BSS is in material breach of any
provision contained in this Agreement which breach would result in a material
adverse effect on Biophan and such breach shall not have been remedied within
sixty (60) days after receipt of written notice from Biophan specifying (i) such
breach and (ii) intention to terminate if such breach is not cured within sixty
(60) days.
 
(b) BSS’s license rights with respect to any Licensed Product may be terminated
by Biophan if BSS fails to pay Royalties in respect of such Licensed Product
within thirty (30) days of:
 
(i) Receipt by BSS of written notice from Biophan regarding such nonpayment
provided that BSS has not requested resolution of this issue of nonpayment in
accordance with Section 10.01(b) within (or prior to) such thirty (30) day
period; or
 
(ii) Receipt by BSS of a written arbitration decision pursuant to Section
10.01(b) advising that BSS has failed to pay any amounts deemed to be owed to
Biophan by BSS.
 
(c) Biophan may terminate this Agreement by written notice to BSS if BSS shall
not have (i) paid to Biophan the license fee payable pursuant to Section 6.01
and (ii) paid to Biophan the full purchase price for the Shares (as such term is
defined in the Investment Agreement) on or before August 15, 2005.
 
18

--------------------------------------------------------------------------------


11.03 Termination by BSS.
 
(a) BSS may terminate this Agreement at any time upon ninety (90) days prior
written notice to Biophan.
 
(b) BSS may terminate this Agreement if Biophan is in material breach of any
provision contained in this Agreement and such breach shall not have been
remedied within sixty (60) days after receipt of written notice from BSS
specifying (i) such breach and (ii) intention to terminate if such breach is not
cured within sixty (60) days
 
(c) BSS may terminate this Agreement if (i) executed copies of all Biophan
Licensor Consents are not received by BSS within ninety (90) days after the
Effective Date or (ii) if by August 15, 2005, BSS is not satisfied with the
results of its diligence of the AMP License and decides not to proceed with the
transaction. Upon any termination by BSS pursuant to this Section 10.03(c),
Biophan shall promptly refund to BSS any and all amounts paid by BSS hereunder,
including without limitation the payment set forth in Section 6.01.
 
11.04 Termination for Bankruptcy. This Agreement may be terminated by a Party if
the other Party should commence any case, proceeding or action (i) under any
existing or future Law of any jurisdiction, domestic or foreign, relating to
bankruptcy, insolvency, reorganization or relief of debtors, seeking to have an
order for relief entered with respect to it, or seeking to adjudicate it as
bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding up, liquidation, dissolution, composition or other relief with respect
to it or its debts or (ii) seeking appointment of a receiver, trustee, custodian
or other similar official for it or for all or any substantial part of its
assets; or, there shall be commenced against the other Party any such case,
proceeding or other action which results in the entry of an order for relief or
any such adjudication or appointment which remains undismissed, undischarged or
unbonded for a period of third (30) days.
 
11.05 Effect of Termination.
 
(a) Upon any termination of this Agreement, any BSS Sublicensees shall have the
right to retain a license to the Biophan IP by entering into a license agreement
directly with Biophan which contains terms substantially similar to the terms
contained in the relevant sublicense agreement between BSS and such BSS
Sublicensee.
 
(b) Upon any termination of this Agreement, in addition to any clause which by
its express term survives termination, the respective rights and obligations of
the Parties under the provisions of Sections 4.01, 4.02(a), 4.02(b), 8.01 and
11.05 and Articles VII and IX shall also survive any termination of this
Agreement.
 
(c) Termination of this Agreement shall not affect either Party’s right to
recover accrued but unpaid Royalties or fees or reimbursement for patent
expenses incurred pursuant to Articles V and VI prior to termination.
 
19

--------------------------------------------------------------------------------


XII. MISCELLANEOUS
 
12.01 Notices. All notices, requests, claims, demands and other communications
hereunder shall be in writing and shall be given or made (and shall be deemed to
have been duly given or made upon receipt) by delivery in person, by an
internationally recognized overnight courier service, by telecopy or registered
or certified mail (postage prepaid, return receipt requested) to the respective
Parties at the following addresses (or at such other address for a Party as
shall be specified in a notice given in accordance with this Section 12.01):
 
(a) if to Biophan:
 
Michael Weiner
Chief Executive Officer
150 Lucius Gordon Drive, Suite 215
West Henrietta, New York 14586
 
(b) if to BSS:
 
Larry Neumann
Vice President, Business Development
One Boston Scientific Place
Natick, MA 01760
12.02 Headings. The descriptive headings contained in this Agreement are for
convenience of reference only and shall not affect in any way the meaning or
interpretation of the Agreement.
 
12.03 Severability. If any term or other provision of this Agreement is held or
deemed invalid, illegal or incapable of being enforced by any Law or public
policy, all other terms and provisions of this Agreement shall nevertheless
remain in full force and effect for so long as the economic or legal substance
of the transactions contemplated by this Agreement is not affected in any manner
materially adverse to any Party. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the Parties shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the Parties as closely as possible in an acceptable manner in order
that the transactions contemplated by this Agreement are consummated as
originally contemplated to the greatest extent possible.
 
12.04 Entire Agreement. The Transaction Documents constitute the entire
agreement of the Parties with respect to the subject matter thereof and
supersede all prior agreements and undertakings, both written and oral, among
the Parties with respect to the subject matter thereof.
 
12.05 Assignment. This Agreement shall be binding upon and inure to the benefit
of the Parties hereto and their respective successors and permitted assigns.
Neither Party may assign this Agreement without the prior written consent of the
other Party; provided, however, that BSS may assign this Agreement to an
Affiliate or in connection with a sale or transfer of all or substantially all
of BSS’s assets to which this Agreement pertains, without the approval of
Biophan and provided that the assignee agrees to be bound by the terms and
conditions of this Agreement. No assignment by either Party permitted hereunder
shall relieve the applicable Party of its obligations under this Agreement.
 
20

--------------------------------------------------------------------------------


12.06 Change of Control. In the event of a change of control of Biophan or BSS,
this Agreement and all rights and obligations of each Party shall survive such
change of control unaffected. 
 
12.07 No Third Party Beneficiaries. This Agreement shall be binding upon and
inure solely to the benefit of the Parties and their permitted assigns, and
nothing herein, express or implied, is intended to or shall confer upon any
other Person any legal or equitable right, benefit or remedy of any nature
whatsoever.
 
12.08 Amendment. This Agreement may not be amended or modified except by an
instrument in writing signed by authorized representatives of Biophan and BSS.
In the event any Biophan Licensor requests that Biophan amend the terms of this
Agreement in order to comply with the terms of the license agreements entered
into by Biophan and such Biophan Licensor, Biophan and BSS shall discuss in good
faith the amending of this Agreement to incorporate the requested amendment.
 
12.09 Governing Law and Venue. This Agreement shall be governed by, and
construed in accordance with, the Laws of the State of New York without regard
to conflicts of law principles. The Parties unconditionally and irrevocably
agree and consent to the exclusive jurisdiction of the federal and state courts
located in the state of New York and waive any objection with respect thereto,
for the purpose of any action, suit or proceeding arising out of or relating to
this Agreement or the transactions contemplated hereby, and further agree not to
commence any such action, suit or proceeding except in any such court.
 
12.10 Counterparts. This Agreement may be executed and delivered (including by
facsimile transmission) in one or more counterparts, and by the different
Parties in separate counterparts, each of which when executed shall be deemed to
be an original, but all of which taken together shall constitute one and the
same agreement. Delivery of an executed counterpart of a signature page to this
Agreement by facsimile shall be effective as delivery of a manually executed
counterpart of this Agreement.
 
12.11 No Waiver. The failure of either Party to enforce at any time for any
period the provisions of or any rights deriving from this Agreement shall not be
construed to be a waiver of such provisions or rights or the right of such Party
thereafter to enforce such provisions. No waiver of any rights under this
Agreement will be effective unless in writing signed by the party to be charged.
 
12.12 Statement of Intent With Respect to Bankruptcy. The Parties intend that
all rights and licenses granted under this Agreement with respect to Biophan IP
are, and shall otherwise be deemed to be, for purposes of Section 365(n) of the
United States Bankruptcy Code, 111 U.S.C. § 101 et seq. (“Bankruptcy Code”),
licenses of rights to “intellectual property” as defined in the Bankruptcy Code.
The Parties agree that BSS, as a licensee of intellectual property, shall retain
and may fully exercise all of its rights and elections under the Bankruptcy
Code.
 
21

--------------------------------------------------------------------------------




12.13 Registration and Filing of this Agreement.
 
(a) Notwithstanding Article IX, to the extent that a Party concludes in good
faith that it is required to file or register this Agreement or a notification
thereof with any governmental authority, including, without limitation, the U.S.
Securities and Exchange Commission, the Competition Directorate of the
Commission of the European Communities, the U.S. Department of Justice or the
U.S. Federal Trade Commission such Party shall inform the other Party thereof,
and both Parties shall cooperate, each at its own expense, in such filing or
notification and shall execute all documents reasonably required in connection
therewith. In such filing or registration, the Parties shall request
confidential treatment of sensitive provisions of the Agreement, to the extent
permitted by Law. The Parties shall promptly inform each other as to the
activities or inquiries of any such governmental authority relating to this
Agreement and shall cooperate to respond to any request for further information
on a timely basis.
 
(b) Notwithstanding Article IX, upon BSS’s request, Biophan shall promptly
execute and file a document substantially in the form attached hereto at Exhibit
E with any governmental or administrative agency (including but not limited to
the U.S. Patent and Trademark Office) as requested by BSS.
 
12.14 No Presumption. The Parties acknowledge that each Party has been
represented by counsel in connection with this Agreement and the transactions
contemplated by this Agreement. Accordingly, any applicable Law that would
require interpretation of any claimed ambiguities in this Agreement against the
Party that drafted it has no application and is expressly waived. If any claim
is made by a Party relating to any conflict, omission or ambiguity in the
provisions of this Agreement, no presumption or burden of proof or persuasion
will be implied because this Agreement was prepared by or at the request of any
Party or its counsel.
 

22

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, Biophan and BSS have caused this Agreement to be executed as
of the date first written above by their respective officers thereunto duly
authorized.
 

 
BIOPHAN TECHNOLOGIES, INC.
 
By:  /s/ Robert J. Wood                 
Name: Robert J. Wood
Title: Chief Financial Officer
 


 
BOSTON SCIENTIFIC SCIMED, INC.
 
By:  /s/ Lawrence C. Best                 
Name: Lawrence C. Best
Title: Vice President
and Chief Financial Officer

23

--------------------------------------------------------------------------------



EXHIBIT A
 
BIOPHAN PATENTS
 


Asset # 
Docket #
Assignee
Invention
Inventors
Applic/SN
Type
Pub #/Date
Patent No. if Issued
Independent Claims & Primary Dependent Claims
Copy
General Area of Market Application
 1
***
BTI
An Electromagnetic Interference Immune Tissue Invasive System (EMI-Proof &
Biocompatible Tissue-Invasive Transducer Shield) (Contains Anti-Antenna
Geometry.)
 
10/077,906, 2/19/2002
Utility
Projected 4/15/03
6,829,509, 12/7/2004 M.Fees 12/7/2007 12/7/2011, 12/7/2015
***
***
***
 2  
BTI
Medical Device with an Electrically Conductive Anti-Antenna Geometrical Shaped
Member
 
Filed 10/22/04
Div
 
 
 
 
 
 3  
BTI
Device & Method for Preventing Magnetic-Resonance Imaging Induced Damage
 
10/795,746, 3/8/2004
Utility
 
 
 
 
 
 4  
BTI
Device & Method for Preventing Magnetic-Resonance Imaging Induced Damage
 
10/795,744, 3/8/2004
Utility
US-2004-0251042-A1, 12/16/2004
 
 
 
 
 5  
BTI
Device & Method for Preventing Magnetic-Resonance Imaging Induced Damage
 
10/795,747, 3/8/2004
Utility
 
 
 
 
 
 6  
BTI
Device & Method for Preventing Magnetic-Resonance Imaging Induced Damage
 
10/795,742, 3/8/2004
Utility
 
 
 
 
 
 7  
BTI
Device & Method for Preventing Magnetic-Resonance Imaging Induced Damage
 
10/795,743, 3/8/2004
Utility
 
 
 
 
 
 8  
BTI
Device & Method for Preventing Magnetic-Resonance Imaging Induced Damage
 
10/795,741, 3/8/2004
Utility
 
 
 
 
 
 9  
BTI
Magnetic Resonance Imaging Interference Immune Device
 
10/780,261, 2/17/2004
Utility
 
 
 
 
 
 10  
BTI
Magnetic Resonance Imaging Interference Immune Device
 
10/886,743 7/8/2004
CIP
Projected 12/30/2004
 
 
 
 
 11  
BTI
Magnetic Resonance Imaging Interference Immune Device
 
10/887,533 7/8/2004
CIP
Projected 12/30/2004
 
 
 
 
 12  
BTI
Electromagnetic Radiation Transparent Device and Method of Making Thereof
 
10/922,359, 8/20/2004
Utility
 
 
 
 
 
 13  
BTI
Electromagnetic Radiation Transparent Device and Method of Making Thereof
 
10/923,292, 8/20/2004
Utility
 
 
 
 
 
 14  
BTI
Electromagnetic Radiation Transparent Device and Method of Making Thereof
 
10/923,293, 8/20/2004
Utility
 
 
 
 
 
 15  
BTI
Electromagnetic Radiation Transparent Device and Method of Making Thereof
 
10/923,411, 8/20/2004
Utility
 
 
 
 
 
 16  
BTI
Electromagnetic Radiation Transparent Device and Method of Making Thereof
 
10/922,338, 8/20/2004
Utility
 
 
 
 
 
 17  
BTI
Electromagnetic Radiation Transparent Device and Method of Making Thereof
 
10/923,294, 8/20/2004
Utility
 
 
 
 
 
 18  
BTI
Electromagnetic Radiation Transparent Device and Method of Making Thereof
 
10/922,335, 8/20/2004
Utility
 
 
 
 
 
 19  
BTI
Electromagnetic Radiation Transparent Device and Method of Making Thereof
 
10/922,771, 8/20/2004
Utility
 
 
 
 
 
 20  
BTI
Electromagnetic Radiation Transparent Device and Method of Making Thereof
 
10/922,333, 8/20/2004
Utility
 
 
 
 
 
 21  
BTI
Electromagnetic Radiation Transparent Device
 
60/603,476, 8/20/2004
Prov
 
 
 
 
 
 22  
BTI
Magnetic Resonance Imaging Interference Immune Device
 
60/619,098 10/15/04
Prov
 
 
 
 
 
 23  
BTI
MRI-Compatible Implantable Device
 
09/921,066, 8/2/2001
Utility
US-2003-0036776-A1; 2/20/2003
Allowed 5/20/04
 
 
 
 24  
BTI
MRI-Compatible Implantable Device
 
10/946,026 9/21/2004
CIP
 
 
 
 
 
 25  
BTI
Implantable MRI Imagable Medical Device
 
60/627,716 11/12/2004
Prov
 
 
 
 
 
 26  
Nanoset
Process for Preparing a Coated Substrate
 
08/393,545, 2/21/1995
Utility
 
5,540,959, 7/30/1996, M.Fee due: 11/30/1999, 11/10/2003; 11/30/2007
 
 
 
 27  
Nanoset
Magnetically Shielded Conductor
 
10/054,407 1/22/2002
Utility
 
6,506,972, 1/14/2003. M.Fees due: 1/14/2006, 1/14/2010, 1/14/2014
 
 
 
 28  
Nanoset
Magnetically Shielded Conductor
 
10/090,553, 3/4/2002
CIP
 
 
 
 
 
 29  
Nanoset
Magnetically Shielded Conductor
 
10/229,183, 8/26/2002
CIP
 
Allowed 12/17/2004
 
 
 
 30  
Nanoset
Magnetically Shielded Conductor
 
10/242,969, 9/13/2002
CIP
 
Allowed 9/13/2004
 
 
 
 31  
Nanoset
Magnetically Shielded Assembly
 
10/260,247, 9/30/2002
CIP
 
6,673,999, 1/7/2004 M.Fees due: 1/7/2007, 1/7/2011, 1/7/2015
 
 
 
 32  
Nanoset
Magnetically Shielded Assembly
 
10/303,264, 11/25/2002
CIP
 
6,713,671, 3/30/2004 M.Fees due: 3/30/2007, 3/30/2011, 3/30/2015
 
 
 
 33  
Nanoset
Magnetically Shielded Assembly
 
10/810,916, 3/26/2004
CIP
US-2004/0211580-A1, 10/28/2004
Allowed 9/15/04
 
 
 
 34  
Nanoset
Implantable Shielded Medical Device
 
10/313,847, 12/7/2002
CIP
 
 
 
 
 
 35  
Nanoset
Magnetic Resonance Imaging Coated Assembly
 
10/384,288, 3/7/2003
Utility
 
6,765,144, 7/20/2004, M.Fees due: 7/20/2007, 7/20/2011, 7/20/2015
 
 
 
 36  
Nanoset
Magnetic Resonance Imaging Coated Assembly
 
10/838,116 5/3/2004
CIP
 
 
 
 
 
 37  
Nanoset
Nanomagnetic Shielding Assembly
 
10/273,738, 10/18/2002
CIP
 
 
 
 
 
 38  
Nanoset
Process for Imaging a Stent
 
60/542,270, 2/5/2004
Prov
 
 
 
 
 
 39  
Nanoset
Nanomagnetically Shielded Substrate
 
10/324,773, 12/18/2002
Utility
 
Allowed 9/22/04
 
 
 
 40  
Nanoset
Magnetically Shielded Assembly
 
10/366,082, 2/12/2003
Utility
 
 
 
 
 
 41  
Nanoset
Protective Assembly
 
10/373,377, 2/24/2003
Utility
 
 
 
 
 
 42  
Nanoset
Nanomagnetic Composition
 
10/409,505. 4/8/2003
CIP
 
Allowed 7/1/2004
 
 
 
 43  
Nanoset
Nanoelectrical Compositions
 
10/747,472, 12/29/2003
CIP
 
 
 
 
 
 44  
Nanoset
Magnetically Shielded Assembly
 
10/780,045 2/17/2004
CIP
US-2004-0230271-A1, 11/18/2004
 
 
 
 
 45  
Nanoset
Magnetically Shielded Assembly
 
10/786,198 2/25/2004
CIP
US-2004-0249428-A1, 12/9/2004
 
 
 
 
 46  
Nanoset
Novel Nanomagnetic Particles
 
10/808,618, 3/24/2004
CIP
Projected 10/21/04
 
 
 
 
 47  
Nanoset
Coated Object & the Imaging Properties Thereof
 
60/578,773, 6/10/2004
Prov
 
 
 
 
 
 48  
Nanoset
Medical Device with Low Magnetic Susceptibility
 
10/887,521, 7/7/2004
CIP
 
 
 
 
 
 49  
Nanoset
Medical Device with Low Magnetic Susceptibility
 
10/914, 691. 8/9/2004
CIP
 
 
 
 
 
 50  
Nanoset
Medical Device with Multiple Coating Layers
 
10/923,579, 8/20/2004
CIP
 
 
 
 
 
 51  
Nanoset
Implantable Medical Device
 
10/950,148 9/24/2004
CIP
 
 
 
 
 
 52  
Nanoset
Material to Enable Magnetic Resonance Imaging of Implantable Medical Devices
 
Filed 9/15/04
Prov
 
 
 
 
 
 53  
Nanoset
Stent & MRI Imaging Process (Errors in title)
 
10/974,412, 10/27/04
CIP
 
 
 
 
 
 54  
Nanoset
Markers for Visualizing Intervential Medical Devices
 
Filed 11/29/04
CIP
 
 
 
 
 
 55  
License Agreement (Deborah Chung)
Metal Filaments for Electromagnetic Interference Shielding
 
 
Utility
 
5,827,997
 
 
 
 56  
License Agreement (Johns Hopkins)
ECG Amplifier & Cardiac Pacemaker for Use During Magnetic Resonance Imaging
 
 
 
 
5,217,010
 
 
 
 57  
BTI
An Electromagnetic Interference Immune Tissue Invasive System
 
US-2005-0090886 A1, 4/28/2005
Div
 
 
 
 
 
 58  
BTI
Electromagnetic Interference Immune Pacing/Defibrillation Lead
 
 
Utility
 
 
 
 
 
 59  
BTI
Electromagnetic Interference Immune Pacing/Defibrillation Lead
 
 
Utility
 
 
 
 
 
 60  
BTI
Electromagnetic Interference Immune Pacing/Defibrillation Lead
 
 
Utility
 
 
 
 
 
 61  
BTI
Electromagnetic Interference Immune Pacing/Defibrillation Lead
 
 
Utility
 
 
 
 
 
 62  
BTI
Electromagnetic Interference Immune Pacing/Defibrillation Lead
 
 
Utility
 
 
 
 
 
 63  
BTI
Electromagnetic Interference Immune Pacing/Defibrillation Lead
 
 
Utility
 
 
 
 
 
 64  
BTI
Electromagnetic Interference Immune Pacing/Defibrillation Lead
 
 
Utility
 
 
 
 
 
 65  
BTI
Electromagnetic Interference Immune Pacing/Defibrillation Lead
 
 
Utility
 
 
 
 
 
 66  
BTI
Electromagnetic Interference Immune Pacing/Defibrillation Lead
 
 
Utility
 
 
 
 
 
 67  
BTI
Electromagnetic Interference Immune Pacing/Defibrillation Lead
 
 
Utility
 
 
 
 
 
 68  
BTI
Magnetic Resonance Imaging Interference Immune Device
 
 
Prov
 
 
 
 
 
 69  
BTI
Electromagnetic Resonant Circuit Sleeve for Implantable Medical Device
 
 
Prov
 
 
 
 
 
 70  
BTI
Device Compatible with Magnetic Resonance Imaging
 
 
Utility
 
 
 
 
 
 71  
BTI & Nanoset
Stent & MR Imaging Process & Device
 
 
Utility
 
 
 
 
 
 72  
Nanoset
Coated Stent Assembly & Coating Materials
 
 
CIP
 
 
 
 
 
 73  
Nanoset
Magnetically Shielded Conductor
 
 
CIP
 
 
 
 
 
 74  
Nanoset
Coated Stent & MR Imaging Thereof
 
 
CIP
 
 
 
 
 
 75  
Nanoset
Coated Substrate Assembly
 
 
CIP
 
 
 
 
 
 76  
Nanoset
Cylindrical Sputtering Apparatus
 
 
Prov
 
 
 
 
 
 77  
Nanoset
Coated Substrate Assembly
 
 
CIP
 
 
 
 
 
 78  
Nanoset
Magnetically Shielded Conductor
 
 
CIP
 
 
 
 
 
 79  
Nanoset
MRI Imageable Medical Device
 
 
CIP
 
 
 
 
 
 80  
Nanoset
MRI Imageable Medical Device
 
 
CIP
 
 
 
 
 
 81  
Nanoset
Medical Device with a Marker
 
 
CIP
 
 
 
 
 
 82  
Nanoset
Novel Composition
 
 
CIP
 
 
 
 
 
 83  
Nanoset
Medical Device
 
 
CIP
 
 
 
 
 
 84  
Nanoset
Medical Device
 
 
CIP
 
 
 
 
 
 85  
Nanoset
Process for Coating a Substrate
 
 
CIP
 
 
 
 
 
 86  
Nanoset
Medical Device
 
 
Prov
 
 
 
 
 
 87  
Simag GmbH
Stent & MR Imaging Process for the Imaging & the Determination of the Position
of a Stent
 
 
Utility
 
6,280,385 8/28/2001
 
 
 
 88  
Simag GmbH
MR Imaging Method & Medical Device for Use in Method
 
 
Utility
 
6,847,837 1/25/2005
 
 
 
 89  
Simag GmbH
Magnetic Resonance Apparatus & Method for Determing the Location of a
Postionable Object in a Subject
 
 
Utility
 
6,023,636 2/8/2002
 
 
 
 90  
 
 
 
 
 
 
 
 
 
 
 91  
BTI
Biophan
 
 
Applic.
 
 
 
 
 
 92  
BTI
Biophan
 
 
Applic.
 
 
 
 
 

 
Note: patents assigned to Nanoset and Simag GmbH are under exclusive license to
Biophan for medical applications.
   


 

--------------------------------------------------------------------------------




EXHIBIT B
 
EXISTING LICENSE AGREEMENTS
 
(i)
AMP-Biophan License Agreement dated February 24, 2005

 
(ii)
License Agreement between The Johns Hopkins University and Biophan dated May 17,
2002.

 
(iii)
License Agreement between Deborah L. Chung and Xiaoping Shui and Biophan dated
April 5, 2002.

 
(iv)
License Agreement between Nanoset, LLC and Biophan dated January 15, 2004.

 








--------------------------------------------------------------------------------




EXHIBIT C
 
Exclusive Products Category
 
Product/Services Category
 
Royalty
 
1
 
[…]
 
3.0% […]
 
4% […]
 
2
 
Embolic protection devices, aneurysm coils and all other vascular implants
(other than […])
 
[…]
 
3 
 
[…]
 
4.0%
 



Non-Exclusive Products Category
 
Product/Services Category
 
Royalty
 
1
 
[…]
 
5.0%
 
2
 
Interventional guidewires (for use in all applications)
 
[…]
 
3
 
Interventional vascular catheters (<6 hours), including PTCA, predilation, etc.
 
[…]
 
4
 
Indwelling vascular catheters (>6 hours), including CVC, PICC, etc.
 
[…]
 
5
 
Pacemakers, including leads
 
[…]
 
6
 
Implantable cardiac defibrillators and related devices, including their leads
 
[…]
 
7
 
[…]
 
3.0%
 
8
 
Neuro stimulation […]
 
[…]
 


--------------------------------------------------------------------------------




EXHIBIT D
 
aMRIs Patent GmbH and aMRIs Patente GmbH & Co. KG Acknowledgement and Waiver
 
aMRIs Patent GmbH (“AMP”) and aMRIs Patente GmbH & Co. KG (“KG”) are aware that
Biophan Technologies, Inc. (“Biophan”) and Boston Scientific Scimed (“BSS”) are
entering into a transaction under which, among other things, Biophan is
sublicensing its rights under the AMP-Biophan License Agreement entered into by
AMP and Biophan on February 24, 2005 (the “Agreement”) to BSS.
 
The completion of the aforementioned transaction is dependent on BSS’s receipt
of this signed acknowledgement and waiver from AMP.
 
With respect to the sublicense between Biophan and BSS, AMP and KG each hereby
expressly and irrevocably waives (i) the requirement under Section 2.2 of the
Agreement that “Sublicenses shall require reasonable due diligence in
development and commercialization of Licensed Products and Services”; (ii) the
indemnification requirement under Section 9.1 of the Agreement; and (iii) the
insurance requirement under Section 9.3 of the Agreement.
 
AMP and KG each acknowledges that to its knowledge, the Agreement is valid and
in full, force and effect.
 
AMP and KG each acknowledges that it is not aware of any breach of the Agreement
by Biophan.
 
AMP and KG each acknowledges that Biophan has the right to sublicense its rights
under the Agreement to BSS (and hereby consents to such sublicense) and in the
event the Agreement is terminated, the sublicense to BSS will remain valid and
in full, force and effect in accordance with Sections 2.2 and 11.4 of the
Agreement.
 
Dated: June ,2005
 
aMRIS Patente GmbH
 
By__________________________
 
Michael Friebe, Ph.D.
 
Title: ______________________
 


 
aMRIS Patente GmbH and Co. KG
 
By__________________________
 
Michael Friebe, Ph.D.
 
Title:_________________________
 

--------------------------------------------------------------------------------


The Johns Hopkins University Acknowledgement
 
The Johns Hopkins University (“JHU”) is aware that Biophan Technologies, Inc.
(“Biophan”) and Boston Scientific Scimed (“BSS”) are entering into a transaction
under which, among other things, Biophan is sublicensing its rights under the
License Agreement entered into by JHU and Biophan on May 17, 2002 (the
“Agreement”) to BSS.
 
The completion of the aforementioned transaction is dependent on BSS’s receipt
of this signed acknowledgement from JHU.
 
JHU acknowledges that to its knowledge, the Agreement is valid and in full,
force and effect.
 
JHU acknowledges that it is not aware of any breach of the Agreement by Biophan.
 
JHU acknowledges that Biophan has the right to sublicense its rights under the
Agreement to BSS and in the event the Agreement is terminated, the sublicense to
BSS will remain valid and in full, force and effect provided that BSS complies
with Section 6.6 of the Agreement.
 


 
Date:_______________
 


 
____________________________
 
Name:  ______________________
 
Title: ______________________
 


--------------------------------------------------------------------------------



Chung/Shui Acknowledgement

 
Deborah L. Chung and Xiaoping Shui (collectively “Licensor”) are aware that
Biophan Technologies, Inc. (“Biophan”) and Boston Scientific Scimed (“BSS”) are
entering into a transaction under which, among other things, Biophan is
sublicensing its rights under the License Agreement entered into by Licensor and
Biophan on April 5, 2002 (the “Agreement”) to BSS.
 
The completion of the aforementioned transaction is dependent on BSS’s receipt
of this signed acknowledgement from Licensor.
 
Licensor acknowledges that to its knowledge, the Agreement is valid and in full,
force and effect.
 
Licensor acknowledges that it is not aware of any breach of the Agreement by
Biophan.
 
Licensor acknowledges that Biophan has the right to sublicense its rights under
the Agreement to BSS and in the event the Agreement is terminated, the
sublicense to BSS will remain valid and in full, force and effect in accordance
with Section 6.02 of the Agreement.
 


 
Date:_______________    Date:_______________
 


 
____________________________   ____________________________
 
Name:  ______________________   Name:  ______________________
 
Title: ______________________   Title: ______________________
 
Nanoset, LLC Acknowledgement
 


--------------------------------------------------------------------------------



 
Nanoset, LLC (“Nanoset”) is aware that Biophan Technologies, Inc. (“Biophan”)
and Boston Scientific Scimed (“BSS”) are entering into a transaction under
which, among other things, Biophan is sublicensing certain of its rights under
the License Agreement entered into by Nanoset and Biophan on January 15, 2004
(the “Agreement”) to BSS.
 
The completion of the aforementioned transaction is dependent on BSS’s receipt
of this signed acknowledgement from Nanoset.
 
Nanoset acknowledges that to its knowledge, the Agreement is valid and in full,
force and effect.
 
Nanoset acknowledges that it is not aware of any breach of the Agreement by
Biophan.
 
Nanoset acknowledges that Biophan has the right to sublicense its rights under
the Agreement to BSS and in the event the Agreement is terminated, the
sublicense to BSS will remain valid and in full, force and effect provided that
BSS assumes the relevant obligations of Biophan in the Agreement.
 


 
Date:_______________
 
____________________________
 
Name:  ______________________
 
Title: ______________________
 

 

--------------------------------------------------------------------------------




EXHIBIT E
 
Exclusive License Acknowledgement
 


 
WHEREAS pursuant to that certain License Agreement dated ______________ (the
“License Agreement”) Biophan Technologies, Inc., a corporation organized under
the laws of Nevada (“Biophan”) granted to Boston Scientific Scimed, a
corporation organized under the laws of Delaware (“BSS”) (each, a “Party”, and
collectively the “Parties”), inter alia, an exclusive license to certain
patents.
 
WHEREAS the Parties have agreed to execute this Exclusive License
Acknowledgement.
 
NOW, THEREFORE, in consideration of the premises and the mutual representations,
agreements and covenants set forth in the License Agreement, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties agree and acknowledge as follows:
 
Section 1.01 Definitions.
 
Capitalized terms used herein but not defined herein shall have the meaning set
forth in the License Agreement.
 
Section 1.02 Acknowledgement. 
 
Pursuant to the terms and conditions of the License Agreement, Biophan granted
to BSS, inter alia, an exclusive license to the Patents listed in Schedule A
hereto.
 
 


 
BIOPHAN TECHNOLOGIES, INC.
 
By
Name:
Title:
 
BOSTON SCIENTIFIC SCIMED
 
By
Name:
Title:
 



--------------------------------------------------------------------------------


 




 